Title: Henry Colman to James Madison, 24 July 1830
From: Colman, Henry
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Salem
                                
                                24 July. 1830.
                            
                        
                         
                        I am much obliged by your favorable reception of the "Hints to the Essex Farmers." Humbly as you seem
                            inclined to speak of Virginia farming, the country is much indebted to Mr Taylor for his Arator, to Mr Bordley for many
                            useful observations in his Husbandry, to Mr Jefferson for his improvements in the construction of ploughs, and to Mr
                            Madison himself for a very able address on Agriculture, delivered in Albemarle County, I think. Genl Washington seems
                            likewise to have been remarkable not only for his great interest in agriculture but for an outstanding attention to its
                            minutest details. It is remarkable in respect to Agriculture that it has been a favorite pursuit with many of the most
                            distinguished & most intellectual men that have ever lived; that they have pursued it always with a continually
                            increasing satisfaction, and at their retirement from public life & distinction they appear to find in the humbler
                            pursuits of agriculture a delightful gratification, and often seem vainer of their success in it than in any of the higher
                            concerns of literature, politics or war–
                        You have heard, my dear Sir, I dare say often of the Salem Patriarch Dr. Holyoke; who died among us last year
                            at the advanced age of a century. He occupied the close of life in composing a book on morals, as he occupied the whole of
                            life in giving a bright example of purity & excellence of moral principle & conduct. The book has been
                            recently printed for the family but not published. I thought it might give you pleasure to see it; and I therefore beg
                            your acceptance of the accompanying copy of the work with the assurances of the great respect with which I subscribe
                            myself, dear Sir, Your obedt Servt,
                        
                        
                        
                            
                                Henry Colman.–
                            
                        
                    P. S. I take the liberty likewise to enclose a copy of a Biographical sermon, which I had
                            designed to have sent at the time of its publication but by accident omitted.–